 

 

 

 

 

 

 
 
‘East_2

- Case 3:18-cv-02700-LAB-LL Document 1-1 Filed 11/29/18 PagelD.g Page Soran”

D> Superior Court of California
*\ County of San Diego Bring this Reminder Notice

A.) -/East County Division i
J¥-/250 East Main Street with you to court

s8/ El Cajon, CA 92020-3990
(619) 456-4100

 
  
   

Case#: 181251015E

Ticket#: HV00792
Appearance Date: 11/21/2018
Total Bail: $604.00

Traffic School: $428.67
000240 000001079 CN Court Code: 37440

pMenfdyardontfegfoge gal Ufgadee MPL fet BE

as [For Court Use Only]

Soe OC SCO SCARE Filed Date: 09/14/2018
License #:
Offense Date: 09/10/2018
Vehicle License #:

You have been charged with the following violation(s): VC 22356(b) VC 12951(a).
if you have already taken care of this matter, disregard this notice.

oe PLEASE NOTE, AS STATED BELOW: _
Effective March 1, 2018, ALL COURTROOM APPEARANCES ARE BY APPOINTMENT ONLY
INCLUDING THE APPEARANCE DATE ON YOUR TICKET - NO WALK-INS

ON-LINE SERVICES - DON'T WAIT IN LINE OR ON THE PHONE!
Pay ticket, pay fine, make payment, request continuance or traffic school, set up payment plan or schedule court appearance
GO TO: WWW.SDCOURT.CA.GOV
Effective March 1, 2018, an appointment is required for ALL COURTROOM APPEARANCES, including the appearance date on your ticket.
Appointments may be scheduled at WWW.SDCOURT.CA.GOV any time or by calling (619) 456-4100,
Monday through Friday 8:30 a.m.-11:30 a.m. Bail is not required to appear in court.

 

The intent of this notice is to provide typical options available on your case. Options or requirements for individual violations may not be fully
addressed in this notice.

Financial Hardship: If you can show that you are unable to pay the full amount shown above, you may request the court consider your
ability to pay and reduce the fine, request a payment plan, or ask the court to consider community service in lieu of part of your fine.

To r Ticket (Bail Forfeiture): Pay $604.00 on or before 11/21/2018 and settle this citation by bail forfeiture with no further action
required. A conviction will be reported to the Department of Motor Vehicles if the violation is reportable.

Traffic School: You may be eligible to attend traffic school for violation(s) VC 22356(b). To be eligible, you must not have attended traffic
school for a violation occurring within 18 months of the current violation. For those with a commercial driver license, you must not have been
driving a commercial vehicle. If you are eligible and decide not to attend traffic school, your automobile insurance may be adversely
affected. For drivers with a noncommercial driver license, one conviction in any 18-month period will be held confidential and not show on
your driving record if you complete traffic school. For drivers with a commercial driver license, one conviction in any 18-month period will
show on your driving record without a violation point if you complete traffic school. If you choose to attend traffic school, you must pay
$428.67" to the court on or before 11/21/2018 and attend a DMV approved traffic violator school. Instructions on how to access the DMV's
approved list of schools, and additional information, is available on the court's website at www.sdcourt.ca.gov.
*This amount does not include the fees that you must pay to the traffic school.

ee - OR ee ae ee

License: For violation VC 412500(a) or VC 12951(a) mail or bring to the court proof of license that was valid at the time your ticket wa
written. Acceptable proof is a California driver license that was valid on 09/10/2018. A fee of $25 must be submitted with your proof of
license to dismiss the violation.

Not Guilty: You may request a court trial or a trial by written declaration.
Court Appearance”: Effective March 1, 2018, ALL COURTROOM APPEARANCES are by appcintment only and may be scheduled at
www.sdcourt.ca.gov any time, or by calling (619) 456-4100, Mon-Fri 8:30 a.m.-11:30 a.m. Bail is not required to appear in court.
Mail: Court trial: submit a request indicating that you intend to plead not guilty and are requesting an arraignment and court
trial on the same date.(See SDSC Form #MO-012) Trial by Written Dectlaratior. submit a Request for Trial by Written Declaration
(Judicial Council Form #TR-205). (See SDSC Form #MO-051 for information and instructions regarding trial by written declaration.)
Both of these options require that full bail of $604.00 be posted along with the request by the date above.** (VC §§ 40519, 40902)
Business Office’: Indicate to the clerk you are requesting a court trial or trial by written declaration and pay $604.00.**
(VC §§ 40519 and VC 40902) For a trial by written declaration, submit a Request for Trial by Written Declaration (Judicial Council
Form #TR-205). (See SDSC Form #MO-51 for information and instructions for a trial by written declaration.)

All forms are available online at www.sdcourt.ca.gov.

*Multiple appearances may be required under this option. .

“Credit/debit card payments cannot be accepted for this option. If you are found not guilty, your bail will be refunded.

(Continued on page 3)
SDSC MO-033 (Rev. 9/18) . Page 1 of 4
: ee, ‘o tos me, -  CN_East_20180919.csv-480-000001079
FAILURE TOAAE ACHONVON-OR BEF bRelth/2420OreTO APPEARION THEXUORT DAEOUSCHEDULEDDS 4
MAY RESULT IN ONE OR MORE OF THE FOLLOWING:
1. A warrant for your arrest.
2. Suspension of your driver license or inability to renew your registration.
3. Referral to a collection agency and up to an additional! $300.00 civil assessment pursuant to Penal Cade 1214.1.
4, You may be subject to wage garnishments, tax refund intercept and bank levies through the Franchise Tax Board.

BUSINESS OFFICE HOURS: 8:00 a.m. - 4:00 p.m. Monday - Friday, excluding court holidays. Business office appointments are not required
but are recommended.

COURT APPEARANCES: Effective March 1, 2018, ALL COURTROOM APPEARANCES, including the appearance date on your ticket,

are by appointment only. Appointments may be scheduled at www.sdcourt.ca.gov, any time or by calling (619) 456-4100 Monday-Friday

8:30 a.m.-11:30 a.m..

Note: Allow a minimum of 4 hours for court appearance or court business transaction.

 

 

 

 

 

 

CERTIFICATE OF CORRECTION
Name: FRANCISCO E SCHARFF Vehicle License #:
Case/Ticket #: 18T251015E Driver License #:

Appearance Date: 11/21/2018

Violation(s): VC 12951(a)
Sections Cleared:
_Cleared by: Badge Number: oe
Agency: Date:

 

 

 

Payment Information: You may pay by Visa, MasterCard, check or money order. Payment can be made in person, by mail or through the
Internet at www.sdcourt.ca.gov. Make check or money order payable to "Clerk of Superior Court.” Include a copy of this notice with your
payment or any correspondence. DO NOT SEND CASH.

There is a $22 service charge on all returned checks; ~~ ~~ ">> 8
Complete credit card form below and fax this notice to (619) 456-4343 or mail to 250 East Main Street, El Cajon, CA 92020-3990.

 

 

 

FRANCISCO E SCHARFF
[J visa [_] MasterCard
Card# 9 Case/Ticket#: 18T251015E
Expiration Date: Security Code": apps ee teat event 8
*The 3-digit number found on the reverse of the card . .
Amount to be Charged: $ Offense Date: 09/10/2018
Cardholder Name:
; Print name exactly as It appears on card Superior Court of California
Daytime Phone # (required): ( ) County of San Diego

 

East County Division

250 East Main Street

El Cajon, CA 92020-3990

Wabanaed sD DusconbalDsssssdalabeuledoadDsccellesl

Cardholder Signature:

 

SDSC MO-033 (Rev 9/18) Page 3 of 4
